Name: Commission Regulation (EEC) No 541/86 of 27 February 1986 amending for the second time Regulation (EEC) No 1795/85 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L 55/37 COMMISSION REGULATION (EEC) No 541/86 of 27 February 1986 amending for the second time Regulation (EEC) No 1795/85 fixing countervailing charges on seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 1795/85 (3), as amended by Regulation (EEC) No 238/86 (4), fixed countervailing charges on seeds in respect of a certain type of hybrid maize for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which , under the terms of Article 4 (2) of Commission Regulation (EEC) No 1 665/72 (^ requires that these charges be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1795/85 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 246, 5 . 11 . 1? / 1 , p . 1 . (2) OJ No L 362, 31 . . 12 . 1985, p . 8 .if) OJ No L 169, 29. 6. 1985, p . 50 . (") OJ No L 29 , 4 . 2 . 1986, p . 17 . O OJ No L 175, 2. 8 . 1972, p . 49 . No L 55/38 Official Journal of the European Communities 1 . 3 . 86 ANNEX Countervailing charge on hybrid maize (or sowing (ECU/100 kg) CCT heading number Description Amount of countervailing charge (') Country of origin ex 10.05 Maize : I A. Hybrid for sowing : I. Double hybrids and top cross 0,8 Hungary hybrids 27,6 Romania II 27,6 Other countries (2) II . Three cross hybrids 0,7 Yugoslavia l 1,5 Hungary ll 39,0 Romania 39,0 Other countries (3) III . Single hybrids 9,6 Hungary ll 39,5 Austria \ 47,6 Canada I 79,0 Yugoslavia I 79,0 Other countries (4) (') The countervailing charge may not exceed 4 % of the customs value with the exception of Spain and Portugal . (2) With the exception of USA, Canada, Austria and Yugoslavia. (3) With the exception of Canada, USA, Chile, Japan and Austria . (4) With the exception of the USA, Bulgaria and Romania.